    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


IN RE: SYNGENTA AG MIR 162                   )           MDL No. 2591
CORN LITIGATION                              )
                                             )           Case No. 14-md-2591-JWL
This Document Relates To:                    )
                                             )
The DeLong Co., Inc. v. Syngenta AG, et al., )
No. 17-2614-JWL                              )
_______________________________________)


                            MEMORANDUM AND ORDER

       This single case within this multi-district litigation (MDL) presently comes before

the Court on the motion by defendants (collectively “Syngenta”) to exclude expert

testimony by Randal Giroux (Doc. # 93). For the reasons set forth below, the Court grants

the motion, and plaintiff will not be permitted at trial to offer expert testimony by Mr.

Giroux pursuant to Fed. R. Evid. 702.



       I.     Background

       On July 17, 2020, plaintiff The DeLong Co., Inc. (“DeLong”) served its expert

witness disclosures pursuant to Fed. R. Civ. P. 26(a)(2), by which it identified the witnesses

who might be called at trial to present opinion testimony under Fed. R. Evid. 702. In that

disclosure, DeLong identified Mr. Giroux as a non-retained expert, stating that he would

provide expert opinions “by his prior trial testimony in the Kansas farmer class trial, and

potentially his trial testimony in the coordinated action pending in the state district court

of Hennepin County, Minnesota.” As it has made clear in its subsequent briefs, DeLong
    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 2 of 7




thereby disclosed its intent to offer expert testimony at the trial of this case by reading Mr.

Giroux’s prior trial testimony into the record.

       Syngenta moved either to compel the deposition of Mr. Giroux or to strike his

designation as an expert witness, but the Magistrate Judge denied the motion. The

Magistrate Judge stated that because Mr. Giroux had been identified as an expert witness,

Rule 26(b)(4)(A) gave Syngenta the right to depose Mr. Giroux, even though Mr. Giroux

would be a non-retained expert; but he ruled that DeLong could not be compelled to

produce for deposition a non-party outside its control, and that Syngenta was obliged

instead to issue a subpoena for the deposition under Rule 45. Syngenta did issue such a

subpoena to Mr. Giroux, who then filed a motion to quash the subpoena in the District of

Minnesota.

       On October 16, 2020, after the motion had been transferred to this Court, the

Magistrate Judge, in the interest of judicial economy, conditionally granted the motion to

quash the subpoena. The Magistrate Judge noted the undersigned’s ruling on a motion to

exclude, which Syngenta was intending to file, could affect and possibly moot the motion

to quash. Thus, the Magistrate Judge granted the motion to quash, with the condition that

if the undersigned did not grant Syngenta’s motion to exclude, the motion to quash would

be revived and ruled. Syngenta subsequently filed the instant motion to exclude expert

testimony by Mr. Giroux pursuant to DeLong’s expert designation.




                                              2
    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 3 of 7




       II.    Analysis

       Syngenta objects to DeLong’s plan to present expert testimony by Mr. Giroux at

trial pursuant to Rule 702 by reading his prior trial testimony to the jury. For a number of

reasons, the Court concludes in its discretion that DeLong should not be permitted to

present expert testimony by Mr. Giroux in this way, and it therefore grants the motion to

exclude.

       First, DeLong has not identified any authority that would allow it to use prior trial

testimony by an unretained and unwilling expert in this way. In its response brief, DeLong

devotes multiple pages to its argument that Fed. R. Civ. P. 32 would permit the use at trial

of Mr. Giroux’s prior deposition testimony. Mr. Giroux did not testify by deposition at the

two trials, however, but rather appeared live; and in its expert designation, DeLong has

indicated only that it would offer Mr. Giroux’s expert testimony by using his prior trial

testimony.

       In only a few sentences in its brief, DeLong also argues that it is entitled to use Mr.

Giroux’s prior trial testimony, but it cites no authority for that statement other than Fed. R.

Evid. 804(b)(1), which provides a possible hearsay exception for prior trial testimony by

an unavailable witness. That hearsay exception, however, does not provide authority for

the use of the entirety of a witness’s prior trial testimony, in the way the Rule 32 authorizes

the use of deposition testimony at trial. This is not a situation in which, for instance, a

party seeks to use a portion of an unavailable witness’s trial testimony while examining a

different witness, for which use a hearsay exception would be needed. Here, DeLong’s


                                              3
    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 4 of 7




intent is to use a witness’s prior trial testimony wholesale, in lieu of having a live witness,

and DeLong has not identified any authority that would permit the presentation of evidence

in that fashion. See Jaiyeola v. Toyota Motor Corp., 2018 WL 9785497, at *2 (W.D. Mich.

Aug. 10, 2018) (plaintiff failed to identify authority that would allow the use of expert trial

testimony from another case; Rule 32 did not provide such authority, as plaintiff was not

intending to use prior deposition testimony), appeal filed (6th Cir. Aug. 15, 2019).

       Moreover, DeLong has not directly addressed Syngenta’s argument that DeLong

should not be permitted essentially to force a witness to provide expert testimony without

consent. In a declaration in support of his motion to quash, Mr. Giroux stated as follows:

he has not been retained as an expert in DeLong’s case; he has not agreed to provide

additional testimony or opinions in this case by appearing at a deposition or trial; he has

not reviewed any documents produced by DeLong; he has not applied his prior opinions to

any circumstances unique to DeLong; and he knows nothing about DeLong’s case against

Syngenta. Thus, Mr. Giroux has not consented to serve as an expert witness for DeLong

in this case, a fact that DeLong does not dispute. In its brief, DeLong states that cases cited

by Syngenta, in which courts indicated that expert testimony could not be compelled from

an unwilling witness, were distinguishable as cases that involved discrete circumstances

not including a witness that could not be compelled by subpoena. DeLong has not cited

authority allowing such testimony, however.

       The Court does not agree with DeLong that the situation is akin to forcing a treating

physician (for instance, by subpoena) to give expert testimony. In this case, Mr. Giroux is


                                              4
    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 5 of 7




not merely providing opinions and expert testimony regarding things that he observed, as

would a treating physician; rather, DeLong intends to use expert opinion testimony

concerning the standard of care and its breach (which testimony would normally be

presented by a retained expert physician, not the treating physician), which opinions have

been specially and specifically developed for litigation.

       Indeed, the circumstances of this case illustrate why a party should not be permitted

to compel expert testimony by an unwilling witness by using prior trial testimony. Such

use gives rise to a valid issue of the prior opinions’ staleness – as Syngenta points out,

DeLong seeks to use testimony given over three years ago, prior to the occurrence of events

that could affect Mr. Giroux’s opinions. Moreover, DeLong is an exporter, primarily of

DDGS, and Syngenta had no reason to cross-examine Mr. Giroux at the prior two trials,

which involved only corn producer plaintiffs, concerning the applicability or aptness of his

opinions to non-producers like DeLong.1 The Court is also concerned that the use of Mr.

Giroux’s prior expert testimony would incorrectly convey to the jury Mr. Giroux’s

agreement that his opinions apply to and support DeLong’s claim, when in actuality he has

expressed no such agreement and might not have provided such opinions for use in this

case if asked by DeLong. In fact, he has stated that has not agreed to provide additional

testimony for DeLong, that he knows nothing about DeLong’s case, and that he absolutely




       1
        This distinction would also call into question the applicability of the hearsay
exception, which applies only if the opposing party had a similar motive in conducting its
cross-examination. See Fed. R. Evid. 804(b)(1).
                                            5
    Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 6 of 7




refuses even to sit for a short deposition concerning the applicability of his opinions to

DeLong’s case.

       Finally, the Court’s decision here is supported by the arguments made by Mr.

Giroux in his motion to quash. As the Magistrate Judge previously noted, Rule 26 gives

Syngenta the right to depose any designated expert witness, see Fed. R. Civ. P. 26(b)(4)(A),

and this Court certainly would not permit the use of Mr. Giroux’s prior trial testimony if

Syngenta were not able to depose Mr. Giroux first concerning the aptness and timeliness

of his opinions as applied to this case.2 Mr. Giroux has made a compelling case, however,

that forcing him to sit for such a deposition would impose a significant burden on him, as

he has already been deposed a number of times in the MDL and in related cases, and on

his employer, Cargill, whose attorneys represent Mr. Giroux and who still has litigation

pending with Syngenta. That factor also weighs against allowing DeLong to use Mr.

Giroux’s prior trial testimony.

       For all these reasons, the Court rules in its discretion that DeLong may not offer

expert testimony by Mr. Giroux as specified in its expert witness disclosure, and the Court

therefore grants Syngenta’s motion. Moreover, in light of this ruling, there is no need for




       2
         DeLong appears to suggest that this rule has been satisfied by Mr. Giroux’s
previous depositions. The rule provides, however, that a party “may depose” a person who
“has been identified” as an expert witness, see Fed. R. Civ. P. 26(b)(4)(A), without any
exception for a previously-deposed witness. The only natural and reasonable reading of
that language is that the party may depose the witness after the expert designation, and
DeLong has not cited any authority supporting an alternative interpretation.
                                            6
       Case 2:14-md-02591-JWL-JPO Document 4522 Filed 12/11/20 Page 7 of 7




Syngenta to depose Mr. Giroux, and thus there is no basis to disturb the Magistrate Judge’s

previous ruling granting Mr. Giroux’s motion to quash.



        IT IS THEREFORE ORDERED BY THE COURT THAT defendants’ motion to

exclude expert testimony by Randal Giroux (Doc. # 93) is hereby granted; plaintiff will

not be permitted at trial to offer expert testimony by Mr. Giroux pursuant to Fed. R. Evid.

702.


        IT IS SO ORDERED.


        Dated this 11th day of December, 2020, in Kansas City, Kansas.


                                                 s/ John W. Lungstrum
                                                 John W. Lungstrum
                                                 United States District Judge




                                            7
